UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7795


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

JEFFREY BERNARD MOORE, a/k/a Cookieman,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of North Carolina, at Raleigh.
Terrence W. Boyle, District Judge. (5:18-cr-00347-BO-2)


Submitted: May 20, 2021                                            Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Bernard Moore, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Bernard Moore appeals the district court’s order granting the Government’s

motion for a preliminary order of forfeiture of substitute assets, pursuant to the order of

forfeiture in Moore’s criminal case. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Moore, No. 5:18-cr-00347-BO-2 (E.D.N.C. May 7, 2019 & Dec. 29, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2